967 So. 2d 424 (2007)
Sherman Lavell HINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2101.
District Court of Appeal of Florida, First District.
October 31, 2007.
Sherman Lavell Hinson, pro se, Appellant.
Bill McCollum, Attorney General, and Carolyn J. Mosley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), raising three grounds for relief. We affirm the trial court's denial of grounds two and three. We affirm the trial court's amended judgment and sentence in response to ground one of appellant's motion to the extent that it amended the sentence for count three to 11 months, 29 days in jail. However, we remand for the trial court to strike the appellant's HFO designation on count three. See §§ 790.27(2)(b), Fla. Stat. (1995) (possession of a firearm with altered serial number is a first-degree misdemeanor); 775.084(1)(a) (restricting HFO sentences to defendants convicted of felonies); Hampton v. State, 711 So. 2d 200 (Fla. 5th DCA 1998). The appellant's presence is not required. See O'Neal v. State, 862 So. 2d 91 (Fla. 2d DCA 2003).
AFFIRMED in part and REMANDED in part with directions.
BARFIELD, WOLF, and HAWKES, JJ., concur.